Citation Nr: 0016417	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain.

2.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Newark, New Jersey, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to service connection for chronic 
lumbosacral strain and a left leg disability.

The veteran presented testimony at a personal hearing held by 
the undersigned Member of the Board at the local VARO in May 
2000.  A copy of the transcript of that hearing has been 
associated with the record.


FINDINGS OF FACT

1.  There is no competent medical evidence of treatment for 
or diagnosis of any back disorder during the veteran's period 
of active duty service.

2.  The veteran complained of left knee problems in service, 
but there was no competent evidence of a chronic left leg 
disability at that time.

3.  Competent evidence demonstrating continuity of pertinent 
symptomatology or a nexus between any current disability of 
the back or left leg and the veteran's military service has 
not been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic lumbosacral 
strain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a left leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 
1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage at 495.  
However, there must still be medical nexus evidence.  Voerth 
v. West, 13 Vet. App. 117 (1999) (as to a chronic disorder 
there must still be competent medical nexus evidence between 
current disability and either an inservice injury or 
continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (inservice disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

A review of the record included the veteran's service medical 
records, which show that he had normal clinical evaluations 
of the spine and lower extremities in October 1974.  On 
Report of Medical History for replacement examination 
purposes in February 1977, the veteran complained that his 
left knee sometimes gave out and that he had left foot aches 
after standing for prolonged periods of time.  The examiner 
indicated that there was no evidence of a torn meniscus or 
pes planus.  The accompanying Report of Medical Examination 
showed normal clinical evaluations of the spine and lower 
extremities.  There was no mention of the presence of any 
back or left leg injury during service.  

The veteran's November 1978 separation examination also 
showed normal clinical evaluations of the spine and lower 
extremities.  In the notes and significant or interval 
history of this report (Item #73), the veteran certified that 
he read and understood the provision of 15-48(3) of the 
Manual of the Medical Department which specifically informed 
him that: 

You are being examined incident to your 
separation from active duty.  If you feel 
you have a serious defect or condition 
that interferes with the performance of 
your military duties, advise the 
examining physician.  If you are 
considered by him to be not physically 
qualified for separation, you will be 
referred for further evaluation and if 
indicated appearance before a medical 
board.  If, however, you are found 
physically qualified for separation, any 
defects will be recorded in item#74 of 
the Report of Medical Examination (SF-
88).  Such defects, while not considered 
disqualifying for military service, may 
entitle you to certain military benefits 
from the Veterans Administration.  If you 
desire further information in this 
regard, it is suggested that you contact 
the VA office nearest your home after 
your separation.

The only defects noted in Item #74 of the examination report 
were defective distant vision and his identifying marks, 
scars and tattoos.

Treatment records developed by Jersey City Medical Center in 
1995 and 1996 show treatment on occasion for low back pain.

Although the veteran alleged treatment for his back 
disability in 1982, the East Orange, VA Medical Center (VAMC-
East Orange) indicated that it had no record of admissions in 
1982.  See April 1994 AMIE Request Form.

VAMC-East Orange forwarded copies of treatment records 
developed between 1995 and 1999 that show treatment on 
occasion for low back pain with radiation down and numbness 
of the left lower extremity.  It is noted that on VA 
compensation and pension examination in May 1996, the veteran 
gave a history of hurting his back while at Camp Lejeune, 
North Carolina.  He indicated that he stepped in a foot trap, 
and pulled the muscles in his back.  Physical examination at 
that time revealed a diagnosis of chronic intermittent 
lumbosacral strain.

During the course of his May 2000 hearing before the 
undersigned, the veteran testified that he injured his back 
during a cross-country forced march in 1977.  He noted that 
he stepped in a foot hole in the sand, fell forward, and 
about 5 or 6 of his fellow soldiers landed on top of him.  He 
indicated that a corpsman pulled him out, placed him in a 
jeep and drove him to the end of the march; at which time, 
medics treated him.  He was given pain medication and placed 
on three days' bed rest.  When he returned, he had follow-up 
treatment at the base hospital.  Although he continued to go 
on sick call and report for examination, the doctors were 
unable to find anything wrong and said that he was just 
faking it.  The veteran further noted that he saw his 
mother's private physician on two occasion in the six-month 
period immediately following service; however, the doctor has 
since moved and the veteran is unable to remember his name or 
locate him.  He testified that he began receiving treatment 
from VA in 1980's.

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
the veteran alleges that the injuries in question were 
incurred while engaging in combat with enemy.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of current disability, 
objective evidence of the incurrence or aggravation of a 
disease or injury during service, and a nexus between the in-
service injury or disease and the current disability.  See 
Caluza, supra.  In the instant case, the veteran's service 
medical records do not show that a low back or left leg 
disability was incurred in or aggravated by service.  The 
veteran failed to report such defects on separation after 
being specifically informed of the benefits of doing so.  The 
Court has stated that the report of medical history is, in 
part, a veteran's statement, and, in part, a service medical 
record. The veteran's history goes to the state of the 
veteran's mind and "tends" to prove a fact regarding 
existence or nonexistence of a disease, injury or defect. The 
veteran is not competent to render a diagnosis, but he is 
competent to report that a diagnosis has been made.  The 
document is a sworn statement and must be accorded some 
weight, both positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Moreover, there is no competent evidence 
of chronicity or continuity of symptomatology between the 
veteran's separation in 1978 and his initial treatment by VA 
for either disability.  In addition, the Board notes that 
there is no competent medical evidence establishing a 
pathological relationship between the veteran's current back 
and left leg disabilities and his period of active duty 
service.

As noted above, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King at 21.  Although the veteran has asserted that his 
current low back and left leg symptomatology is proximately 
due to his active duty service, he has not presented any 
evidence whatsoever to show that he possesses the requisite 
medical expertise to render such an opinion.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for chronic 
lumbosacral strain and a left leg disability, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  The claims, therefore, 
must be denied.

In addition, where claims are otherwise not well grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claims, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with each 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims well grounded.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for service connection for chronic lumbosacral 
strain is denied as not well grounded.

The claim for service connection for a left leg disability is 
denied as not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

